Citation Nr: 0920121	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for non-malignant nodular 
disease of the right thyroid.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION


The veteran's active military service extended from August 
1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Following the Veteran's relocation, 
the case was transferred to the RO in Nashville, Tennessee.  

The Board notes that the Veteran in his substantive appeal of 
January 2008 raised new issues concerning entitlement to 
service connection for a lung disorder due to asbestos 
exposure, benefits for his son as a result of the Veteran's 
exposure to radiation, and a reopened claim for posttraumatic 
stress disorder.  As these issues have not been adjudicated, 
they are referred to the RO for the appropriate 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. The Veteran was provided notice in  a letter dated 
October 2005.  However, during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  This notice has not been provided 
the Veteran in the present case.  This must be done.  

The Veteran claims service connection for a thyroid disorder 
as a residual of exposure to ionizing radiation during active 
service.  

Service connection may be granted under 38 C.F.R. § 3.311 on 
the basis of exposure to ionizing radiation and the 
subsequent development of a "radiogenic disease."  38 
C.F.R. § 3.311.  Non-malignant thyroid nodular disease is a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xvii).  The veteran may 
also be entitled to service connection if he can establish 
that a disability warrants service connection as defined by 
the general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis. Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is evidence that a veteran has a radiogenic 
disease, 38 C.F.R. § 3.311 sets out specific requirements for 
the development of evidence.  The regulations require that 
the RO obtain radiation dose data from the Department of 
Defense and refer the claim to the VA Under Secretary for 
Benefits.  38 C.F.R. § 3.311(a)(2), (b).  This has been done 
in the present case.  The regulations further specify that 
Under Secretary for Benefits shall consider the claim and 
"may request an advisory opinion from the Under Secretary of 
Health."  38 C.F.R. § 3.311(a)(2), (c)(1).  A letter dated 
November 2, 2006, reveals that the Acting Director of the 
Compensation and Pension Service requested such an opinion 
from the Under Secretary of Health.  A letter dated November 
22, 2006, from the Acting Director of the Compensation and 
Pension Service to the RO contains a review and advisory 
opinion.  However, while this letter indicates that a medical 
opinion was obtained from the Under Secretary of Health, the 
actual copy of the medical opinion was not sent to the RO and 
is not of record in the claims file.  

The current version of the Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1 MR requires 
that Compensation and Pension service must provide the RO 
with both the " opinion recommending either a grant or 
denial of the claim, and the written response of both the VHA 
and/or outside consultant (if solicited)."  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1MR, Part IV, Sub part ii, 1.C.11.b.  Moreover, 38 C.F.R. 
§ 3.311(f) provides that the determination of service 
connection will be made giving due consideration to all 
evidence of record, including any opinion provided by the 
Under Secretary for Health.  The medical opinion is not of 
record, therefore, the claim requires remand so that the 
medical opinion provided by Under Secretary of Health can be 
made a part of the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   The RO should send a duty-to-
inform notice to the Veteran pursuant 
to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The notice 
letter must provide information about 
the type of evidence necessary to 
establish a disability rating and an 
effective date for the disability on 
appeal.

2.  Request that the Director of the 
Compensation and Pension Service 
provide a copy of the medical opinion 
obtained from the Under Secretary of 
Health which was relied upon by the 
Director of the Compensation and 
Pension Service in providing the 
Advisory Opinion dated November 22, 
2006.  If the medical opinion from the 
Under Secretary of Health can not be 
provided, then return the claim to the  
Director of the Compensation and 
Pension Service so that another medical 
opinion can be obtained and another 
advisory opinion issued.  

3.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

